

113 S2963 RS: To remove a limitation on a prohibition relating to permits for discharges incidental to normal operation of vessels.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 613113th CONGRESS2d SessionS. 2963[Report No. 113–284]IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mrs. Boxer (for herself, Mr. Begich, Mr. Nelson, Mr. Whitehouse, Ms. Cantwell, Mrs. Murray, Mr. Reed, Mr. Markey, Ms. Warren, Mr. Cardin, Mr. Booker, Mr. Merkley, Mrs. Feinstein, Ms. Murkowski, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksDecember 4, 2014Reported by Mrs. Boxer, without amendmentA BILLTo remove a limitation on a prohibition relating to permits for discharges incidental to normal
			 operation of vessels.1.Discharges incidental to the normal operation of certain vesselsSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking during the period beginning on the date of the enactment of this Act and ending on December 18,
			 2014,.December 4, 2014Reported without amendment